DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 9, 2021 has been entered.

Status of Claims
	Claims 32 and 34-44 are currently pending in the instant application. Claims 35 and 37 are withdrawn from further consideration as being drawn to non-elected inventions. Accordingly, claims 32, 34, 36, and 38-44 are under examination on the merits in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 36, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2014/0308212 A1, of record) in view of Meloche et al. (US 2004/0234586 A1, of record), Xue et al. (ACS Nano, 2011, 5:7034-7047, of record), and Geng et al. (Oncogene, 2014, 33:5332-5340, of record).
Zhang teaches that grapefruit lipid-derived edible plant nano-vectors (EPNVs) are useful in delivering nucleic acids. See paragraph 0198: “Furthermore, unlike other transfection agents, grapefruit-derived liposomes do not cause any detectable cytotoxicity and the presence of sera does not interfere with transfection efficiency…Therefore, the methodology and resulting product could be used much more efficiently and economically for the in vitro and in vivo delivery of siRNA, miRNAs and mammalian expression vectors for gene therapy without causing non-specific cytotoxicity.” (emphasis added). 
Zhang teaches that EPNVs modified to comprise folic acid (FA) enhances delivery of a therapeutic agent to tumor cells of a mouse such that “intravenous injection of EPNV-FA-siRNA-Luc led to more than a 5-fold reduction in luciferase activity in CT26 tumor cells compared with EPNV-siRNA-Luc under the same conditions.” (emphasis added). See paragraph 0272.
Based on the findings, Zhang claims a method of treating cancer (e.g., colon cancer) comprising administering a therapeutic agent encapsulated by a FA moiety-containing EPNV. See claims 22-27.

Zhang does not teach further including PEI in the siRNA/miRNA-containing EPNV and also does not expressly mention liver metastasis. 
Meloche teaches that a carrier comprising a combination of cationic PEI with lipids enhances nucleic acid cellular delivery, wherein the lipids allow PEI and nucleic acids (both DNA and RNA) to interact more favorably and the enhanced delivery is “intrinsic to the PEI-nucleic acid-lipid formulation”. See paragraphs 0115, 0122, and 0126; claims 1-14.
Meloche also reports that “DOPE combined with PEI was shown to enhance transfection efficiency by as much as a 26-fold increase over PEI alone efficiency…The synergistic effect of combining PEI to these lipids also indicates that PEI-lipid compositions should not be limited to these exemplified lipids.” (emphasis added). See paragraph 0115.
Xue teaches that a “lipid-PEI hybrid nanocarrier (LPN)” composition comprising lipids and PEI-therapeutic nucleic acid (e.g., siRNA) complex provides non-toxic and effective delivery of the therapeutic nucleic acid into cancer cells in vivo, wherein the composition further comprises folate receptor moieties. See the entire reference including pages 7035-7036 and 7039; Figure 1a.
Xue suggests that the lipids in LPN “reduce siRNA loss and control their intracellular release, leading to extended RNAi activity” and also “Reduce PEI toxicity by avoiding sudden exposure”. See Figure 1a. 
Geng demonstrates that miR-192 inhibits tumor growth as well as liver metastasis of colon cancer cells in vivo. See Figures 3a-3b. See also page 5338: “In our experimental models, re-expression of miR-192 in colon cancer cells was able to significantly suppress their metastatic potential.”

In view of the foregoing, claims 32, 34, 36, and 38-44 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on April 9, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Meloche and Xue do not four lipids DOPE, DPPC, DOPC, and DPPE as showing “enhanced transfection efficiency” (see paragraph 0115) and also exemplified that a combination of PEI with each of four commercial lipids “FuGene 6TM”, “EffeteneTM”, “LipofectamineTM”, and “LipofectineTM” provided “increased efficiency relative to PEI alone or a lipid alone” (emphasis added). See paragraph 0091. Now, note that Meloche expressly taught that “PEI-lipid compositions should not be limited to these exemplified lipids.” (emphasis added). See paragraph 0115. As such, the mere fact that four lipid species listed in paragraph 0113 did not provide better transfection efficiency when combined with PEI does not whatsoever indicate that one of ordinary skill in the art would have deemed the combination of Zhang’s EPNV with PEI “unpredictable”, especially when Zhang deemed a commercial lipid Lipofectamine as being comparable to EPNV thus compared the siRNA delivery activity of EPNV to that of Lipofectamine (see Figure 18C), wherein Lipofectamine was disclosed as providing improved intracellular delivery of a nucleic acid when combined with PEI as disclosed by Meloche, who also taught that the PEI-lipid combinations should not be limited to exemplified lipids including Lipofectamine. Hence, the fact that Meloche did not obtain better efficiency with four specific lipid species while obtaining improved intracellular delivery with either other lipid species does not amount to applicant’s alleged “unpredictability” or lack of reasonable expectation of success in obtaining improved nucleic acid delivery to cancer cells by the combination of PEI and Zhang’s EPNV. In addition, note that obviousness does not require absolute predictability. Rather, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. Regarding Xue’s pages 7035-7036, applicant argues that Xue exemplified only one lipid species, DPSE, which “would not be predictably extendable to” other lipids. In response, it is noted that there is no teaching in Xue that DPSE is the only lipid that can be combined with PEI for improved siRNA delivery. The fact remains that “lipid-PEI hybrid nanocarrier (LPN)” was known to be utilized for nucleic acid (e.g., siRNA) delivery to cells including cancer cells in vivo, wherein LPN can “reduce siRNA loss and control their intracellular release, leading to extended RNAi activity” as taught by Xue. As such, benefits or advantages of using a combination of a nucleic acid delivery lipid and PEI were known in the art, and furthermore, use of PEI in combination with an art-recognized nucleic acid delivery lipid was not new or technically challenging in the prior art before the effective filing date as evidenced by both Meloche and Xue. Further, there is no teaching in Xue or Meloche that Zhang’s EPNV is incompatible to be combined with PEI for nucleic acid delivery or the combination of PEI with Zhang’s EPNV would fail to provide intracellular delivery of nucleic acids. Applicant did not provide any persuasive, convincing arguments as to why combination of PEI and Zhang’s delivery lipid would have been nonobvious when Zhang’s EPNV was expressly taught as a delivery lipid that is fully capable of intracellular delivery of a nucleic acid including siRNA to cancer cells in vivo and was deemed comparable to a commercial lipid Lipofectamine, which did provide improved nucleic acid intracellular delivery when combined with PEI as disclosed by Meloche. 
Applicant argues that there is no motivation/reasonable expectation of success to combine the cited references because “it is not possible” for one of ordinary skill in the art to reasonably predict that the claimed fruit-derived lipids would show enhanced nucleic acid delivery when combined with PEI. In response, it is noted that it was known in the art that the inclusion of PEI protects the nucleic acid by reducing the loss of nucleic acid as taught by Xue and furthermore, it was known in the art that Zhang’s EPNV is an effective siRNA delivery carrier into cancer cells in vivo. As such, there is no logical or scientific reason taught by the cited art that one of ordinary skill in the art would deem that “it is 
In view of the foregoing, this rejection is hereby reiterated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32, 34, 36, and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,717,733 B2 in view of Meloche et al. (US 2004/0234586 A1, of record), Xue et al. (ACS Nano, 2011, 5:7034-7047, of record), and Geng et al. (Oncogene, 2014, 33:5332-5340, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘733 patent claim drawn to a method of treating cancer comprising administering a fruit-derived microvesicle comprising a phytochemical therapeutic agent. It would have been obvious for one of ordinary skill in the art to replace the non-nucleic acid therapeutic agent of the ‘733 patent claim with a therapeutic RNA (e.g., miR-192) and also to include PEI as an additional carrier, wherein it is art-recognized knowledge that a nucleic acid is necessarily encapsulated by PEI-lipid mixture. See for instance paragraph 0079 of Meloche disclosing “a polyethyelene-lipid mixture encapsulating nucleic acid”. See also page 7035 of Xue disclosing that “a lipid-PEI hybrid nanocarirer (LPN)” provides “physical encapsulation of the siRNA materials”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in view of the benefits associated with a combination of lipids and PEI (see the §103 rejection for more detailed explanation) and further in view of the anti-cancer effects of Geng’s miR-192, which serves the same function/purpose as the anti-cancer phytochemical agent claimed in the ‘733 patent. 

Response to Arguments
Applicant's arguments filed on April 9, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious over the ‘733 patent claims for the same reasons as provided in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant also argues that claim 14 of the ‘733 patent requires conjugation of a therapeutic agent to the microvesicle thus “is incompatible” with the instantly claimed subject matter. In response, it is noted that the obviousness of the instant claims is partially based on replacing the anti-cancer phytochemical agent of the ‘733 patent claim with a therapeutic RNA, wherein RNA was known to be encapsulated within a delivery lipid as explained in the rejection above. 
Accordingly, this rejection is hereby reiterated. 

Claims 32, 34, 36, and 38-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-33 of U.S. Application No. 16/359,618 in view of Meloche et al. (US 2004/0234586 A1, of record), Xue et al. (ACS Nano, 2011, 5:7034-7047, of record), and Geng et al. (Oncogene, 2014, 33:5332-5340, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘618 claims drawn to a method of treating cancer comprising administering an exosome encapsulating a therapeutic agent, wherein the term “exosome” is defined by the ‘618 application specification to read on a grapefruit-isolated exosome. See paragraph 0064.  It would have been obvious for one of ordinary skill in the art to replace the non-nucleic acid therapeutic agent of the ‘618 claims with a therapeutic miRNA (e.g., miR-192) and also to include PEI as an additional carrier. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in view of the benefits associated with a combination of lipids and PEI (see the §103 rejection for more detailed explanation) and further in view of the anti-cancer effects of Geng’s miR-192, which 
In the remarks filed on April 9, 2021, applicant did not provide any substantial rebuttal arguments pointing out supposed errors of this rejection. Accordingly, this rejection is hereby reiterated. 

Claims 32, 34, 36, and 38-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Application No. 16/377,800 in view of Meloche et al. (US 2004/0234586 A1, of record), Xue et al. (ACS Nano, 2011, 5:7034-7047, of record), and Geng et al. (Oncogene, 2014, 33:5332-5340, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘800 claims drawn to a method of treating cancer comprising administering a composition comprising a fruit-derived microvesicle encapsulating a therapeutic agent. It would have been obvious for one of ordinary skill in the art to use Geng’s miR-192 as the “therapeutic agent” in the ‘800 claims, because the “therapeutic agent” claimed in the ‘800 claims reads on “microRNA” as evidenced by claim 9 thus one skilled in the art would have readily determined that miR-192 qualifies as the “therapeutic agent” claimed in the ‘800 claims. It would also have been obvious to include PEI as an additional carrier in view of the benefits associated with a combination of lipids and PEI. See the §103 rejection for more detailed explanation, which is fully incorporated by reference herein. 
In the remarks filed on April 9, 2021, applicant did not provide any substantial rebuttal arguments pointing out supposed errors of this rejection. Accordingly, this rejection is hereby reiterated. 

Claims 32, 34, 36, and 38-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 and 26-27 of U.S. Application No. ACS Nano, 2011, 5:7034-7047, of record), and Geng et al. (Oncogene, 2014, 33:5332-5340, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘085 claims drawn to a method of treating cancer comprising administering a composition comprising a fruit-derived microvesicle encapsulating a therapeutic agent. It would have been obvious for one of ordinary skill in the art to replace the non-nucleic acid therapeutic agent of the ‘085 claims with a therapeutic miRNA (e.g., miR-192) and also to include PEI as an additional carrier. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in view of the benefits associated with a combination of lipids and PEI (see the §103 rejection for more detailed explanation) and further in view of the anti-cancer effects of Geng’s miR-192, which servse the same function/purpose as the anti-cancer phytochemical agent claimed in the ‘085 claims. 
In the remarks filed on April 9, 2021, applicant did not provide any substantial rebuttal arguments pointing out supposed errors of this rejection. Accordingly, this rejection is hereby reiterated. 

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DANA H SHIN/Primary Examiner, Art Unit 1635